Title: From George Washington to James Duane, 26 December 1780
From: Washington, George
To: Duane, James


                        
                            My dear Sir,
                            New Windsor Decr 26th 1780
                        
                        I received with much thankfulness your confidential letter of the 9th Instt, and am greatly obliged by the
                            affectionate expressions of personal regard which are contain’d in it—an unreserved communication of sentiments,
                            accompanying such information as you may be at liberty to give, will ever be pleasing to me, & cannot fail of being
                            useful—In this light I view, & value your last letter; some parts of which are new, agreable, &
                            instructive—while that part of it which relates to the transaction at the Court of V—— is wonderfully astonishing.
                        There are two things (as I have often declared) which in my opinion are indispensably necessary to the well
                            being and good government of our public affairs—these are—greater powers to Congress—and more responsibility &
                            permanency in the executive bodies—If individual States conceive themselves at liberty to reject, or alter any act of
                            Congress—which in a full representation of them—has been solemnly debated and decided on—it will be madness in us to think
                            of prosecuting the war—And if Congress suppose that boards composed of their own body, and always fluctuating, are
                            competent to the great business of War (which requires not only close application but a constant & uniform track
                            of thinking and acting) they will most assuredly deceive themselves—Many, many instances might be adduced in proof of
                            this, but to a mind as observant as yours there is no need to enumerate them—one however, as we feelingly experience it, I shall name—It is the want of cloathing, when I have every reason to be convinced,
                            that the expence which the public is run to in this article would cloath our Army as well as any Troops in Europe—In place
                            of which we have enumerable objects of most distressing want.
                        Necessity alone can justify the present mode of obtaining supplies—for besides the hazard &
                            difficulty we meet with in procuring them, I am well convinced that the public is charged with double what it receives—and
                            what it receives is doubly charged—so expensive & precarious is the present system—When the Army marched for
                            Winter quarters I visited the Hospitals and back communication from Pensylvania to this place—In the neighbourhood of
                            Pitts-town I fell in with a parcel of Cattle which were going to be Slaughtered and Salted, and can assure you upon my
                            honor, that besides being immensely poor, they were so small, that I am convinced they would not average (the four nett
                            quarters) 175 lbs.—some could not exceed one hundred weight—and others were mere Calves—These pass by the head, and the
                            State, or States that furnish them will have the reputation of supplying that number of Merchantable Bullocks; when the
                            fact is, that next summer a starving man would scarce eat the Beef (they were about to put up) after the Salt had
                            extracted the little fat and juices there in it—In the drove I saw, there were about an hundred—and my information
                            extended to about Eight or 900 more of the same kind, in the neighbourhood—I directed the Commissary to select the best for salting, and let the others be eaten fresh; as it would be a waste of Salt, Barrels,
                            & time to put it up—I relate this as a matter coming under my own observation—many other instances of a similer
                            nature might be given from information—but I avoid it.
                        This letter will accompany one to Congress on the Subject of promotion—That of lineal instead of Regimental,
                            I am perswaded, as well from the opinions I have heard, as from the reason & nature of the thing, will be most
                            consistent with justice, & most pleasing to each state line.
                        With respect to the rise of Colonels, & promotion of General officers I have no wish to gratify,
                            except that which I have expressed in my public letter of fixing some principle, to avoid discontent and the consequences
                            which flow from it—Irregular promotion, unless there is obvious cause for it, is not only injurious in any Service, but in
                            ours is derogatory of the dignity of Congress for the Officer who is superceded and afterwards restored, is hurt by the
                            first act, & does not feel himself obliged by the latter (considering it as an act of justice only) while the two acts
                            stand as an undeniable proof upon Record of there being no established principle—or that there is
                            wanting information—or a want of firmness in Congress to resist importunity; because the restoring act,
                            as I have observed before, is an incontestible proof of one or the other of these three things.
                        At present we are in no want of Major Generals—in this part of the army at least—but while I am on the
                            subject of promotion—and while the thing is in my mind I beg leave to mention, that if at any time hereafter there should
                            be a Brigadier, Junior to Gen. Knox, promoted before him, he will be lost to the service; though he should thereafter be
                            restored to his place—I mention it, because under the idea of State promotion he can never rise—and because I am well
                            perswaded that the want of him at the head of the artillery, would be irrepairable.
                        I cannot conclude without mentioning the case of Lieutt Colenel Smith as deserving of
                            notice, if a remedy can be applied—This Gentleman is of the remaining Sixteen Regiments and though one of the oldest, and
                            (without disparagement to others) one of the best Battalion officers of the whole line, must
                            quit the Service without a chance for staying, although he is extremely anxious to do so. He has, during the last campaign,
                            been in the Inspectorate department, where I think he may still be continued, with his present
                            rank, without injury to any one—to his own satisfaction—and the public benefit—without locating his Services to any
                            particular Corps, but to be employed as circumstances may require.
                        Mrs Washington, impressed with a grateful sense of your kind intention of accompanying her to Trenton, joins
                            me in thanks for it, & complimts to you—Mr Tilghman (the only person of my family at this moment with me) also
                            presents his Complimts—with every sentiment of perfect esteem & regard I am—Dr Sir yr most Obt, obligd, &
                            affece Hble Servt
                        
                            Go: Washington
                        
                    